BrRDZEnu, Ch. J.
(specially concurring). I concur in the opinion of the court written by Judge Christianson. To me it seems obvious that the statute under consideration was never intended to apply, and does not by its terms apply, to a situation in which the plaintiff claims that the defendant, a bailee, is liable to him on account of a conversion of the subject of the bailment. The statute was construed by this court in McLaughlin v. Dodge Elevator Co. 43 N. D. 231, 174 N. W. 871, as not applicable to the instance of a wrongdoer who would seek to use it for the purpose of reducing his own liability for a wrongful act, such as a conversion. It was there said that:
“The statute is merely intended to relieve a person who is in a position analogous to that of a stakeholder. He is relieved by delivering-up the stakes.”
The similar statute in Minnesota was construed in the same way by the Minnesota court in Austin v. March, 86 Minn. 232, 235, 90 N. W. 384, where the court said:
“The design and intention of the legislature was to give in simplified form the relief granted by courts of equity at common law by the proceeding known as an interpleader, and the rules and principles of law *510applicable to that proceeding must govern and control proceedings under tbe statute.
“The authorities are uniform that to entitle a party to maintain a bill of interpleader it must appear that he stands in a position of indifference between the rival claimants, making no claim to the property himself.”
Obviously, one who is guilty of conversion cannot stand in the position of a stakeholder for he is charged with having asserted a dominion over the property inconsistent with the plaintiff's right, and it will be incumbent upon the plaintiff to establish that fact in order to recover in conversion. In other words, the plaintiff will recover only if he is able to prove that the defendant assumed a different attitude towards the property than that of a stakeholder.
No principle is better settled than that a wrongdoer may not invoke the remedy of interpleader. 15 N. 0. L. pages 226 and 227, states the general doctrine as follows:
“It is of the essence of an interpleader suit that the plaintiff should be entirely indifferent between the conflicting claims, asserting no interest in himself in the fund in dispute. An attitude of perfect disinterestedness, excluding even an indirect interest, on the part of the plaintiff is indispensable to the maintenance of the bill, and his position must be one of ‘’continuous impartiality,’ save that the thing in his possession be awarded to the right party. ... So a bill of inter-pleader will not lie if the plaintiff has incurred some personal obligation to either of the defendants, independent of the title or the right to possession, because such defendant would in that event have a claim against him which could not be settled in litigation with the other defendant. A plaintiff cannot compel others to interplead when the relative rights of the latter depend upon the question of fact whether he has made himself legally liable to pay one of them, even though the plaintiff will not be pecuniarily affected by the decision of that question. lie must be supposed to know whether he has obligated himself to one of the other parties and cannot cast upon them the burden of settling that question.
“One seeking the advantages of a bill of interpleader must show not only that he stands indifferent between the. claimants and that he is without interest in the controversy to be waged between them, but that *511be is in tbe position of a more innocent stakeholder or depositary, and that no act on his‘part has caused the embarrassment of conflicting claims and the peril of double vexation. When he stands to either of the parties in the relation of a wrongdoer he cannot have relief by bill of interpleader. Thus, where a warehouseman, as agent, sells the property of his bailor stored with him to a purchaser who leaves the property in the warehouse, he is not entitled to file a bill of interpleader to prevent suits brought against him by the original bailor who denies the agency, and by the purchaser, both of whom claim title to the property. So, if a sheriff has seized goods on execution that were not subject to levy, he is as to the true owner a wrongdoer and cannot require him to inter-plead with the creditor to determine the validity of the levy.” See also Tyus v. Rust, 37 Ga. 574, 95 Am. Dec. 365.
In the dissenting opinion herein, it is said that the statute may be invoked by one who has converted property. The statement is also made that it is apparent that the defendant is in the position of a mere stakeholder. This, it seems to me, involves a fundamental inconsistency. How can it be said that one is a mere stakeholder, or one claiming no right to the property, when the very basis of the liability for eonveraion, which is sought to be enforced against him, is that he has asserted a dominion inconsistent with the plaintiff’s right, interest or title?
I am of the opinion that the statute evidences no intention whatsoever to change the fundamental principles applicable to interpleader, but that it merely intends to simplify the application of those principles by allowing a stakeholder to exonerate himself, either in advance of litigation begun, or after litigation has started, concerning which he is indifferent and uninterested as to the outcome, — adverse claims being asserted by others to property of which he is stakeholder. I am unable to see how he can occupy this position when an action is begun against him which is predicated on his own wrongful act.
Concerning the suggestion that the statute was intended to operate so as to shift the burden of market risks in shuttle-cock fashion between the injured party and the wrongdoer, and to balance differences on the basis of market changes during periods anterior and subsequent to the service of notice under the statute, I am impressed only by its novelty. It has never 'been considered a hardship on one who has converted property to hold him for the value of the interest converted. This is *512merely taking him at his word. If he would deprive another of his property or an interest therein and claim it for his own, why should he not pay its value to the rightful owner? And by what right can he say to the injured party: “I repent, I am sick of my own deal, I have carried the risk as long as I wish, you must carry it henceforth ?” Surely not by any right conferred by § 1594!
I concur in the majority opinion.